Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 1 of 12




                      Exhibit Z2
 Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 2 of 12




UNITED STATES DISTRICT COURT FOR
                                                                          EXHIBIT
THE SOUTHERN DISTRICT OF NEW YORK
                                                                   2,    Wall
                                              )                            2       KL,
EASTERN PROFIT CORPORATION                    )
LIMITED                                       )
                                              )
                              Plaintiff,      )
                                              )
v.                                            )
                                              )      Case No. 18-CV-2185 (JGK)
STRATEGIC VISION US, LLC                      )
                                              )
                              Defendant.      )
                                              )

 PLAINTIFF EASTERN PROFIT CORPORATION LIMITED'S REPONSES
AND OBJECTIONS TO DEFENDANT STRATEGIC VISION US, LLC'S FIRST
                  SET OF INTERROGATORIES

       Eastern Profit Corporation Limited ("Eastern") by its attorneys, Zeichner Ellman

& Krause, LLP, responds as follows to Strategic Vision US, LLC's ("SV") First Set of

Interrogatories to Eastern, dated November 13, 2018 (the "Interrogatories").

                     OBJECTIONS TO SV'S INSTRUCTIONS

       A.      Eastern objects to SV's Instructions to the extent that they seek to impose

obligations beyond those imposed by the Federal Rules of Civil Procedure and the Local

Rules of the Southern District of New York.
 Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 3 of 12




    SPECIFIC RESPONSES TO SV'S FIRST SET OF INTERROGATORIES

              1.        Identify all persons with whom Eastern consulted when

answering these Interrogatories, or who were otherwise involved in any way in

answering these Interrogatories.

Response:      Pursuant to Local Rule 33.3, Eastern objects to this interrogatory to

the extent it seeks information beyond the identification of witnesses with knowledge

of information relevant to the subject matter of this litigation. Subject to Eastern's

objection, Yvette Wang and Guo Wengui were consulted when answering these

Interrogatories.

              2.        Identify the principals of Eastern.

Response:               Chunguang Han is the principal of Eastern.

               3.       Identify the principals of ACA Capital Group Limited.

Response:               Pursuant to Local Rule 33.3, Eastern objects to this interrogatory

because it seeks information beyond the identification of witnesses with knowledge of

information relevant to the subject matter of this litigation.

               4.       Identify who directed the wires on or about December 29, 2017

in the total amount of $1 million be sent to Strategic Vision.

Response:               Eastern objects to this interrogatory because the term "directed"

is vague, ambiguous and unclear in this context.              Notwithstanding the forgoing

objection, Guo Wengui, on behalf of Eastern, ordered wires totaling $1 million to be

sent to Strategic Vision on or about December 29, 2017.




                                               2
 Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 4 of 12




              5.        Identify each person with knowledge of the Agreement,

including the negotiation of same.

Response:      Pursuant to Local Rule 33.3, Eastern objects to this interrogatory to the

extent it seeks information beyond the identification of witnesses with knowledge of

information relevant to the subject matter of this litigation. Subject to Eastern's objection,

French Wallop, J. Michael Waller, Yvette Wang, Lianchao Han, Guo Wengui, and Gare

Smith have knowledge of the Agreement, including the negotiation of same.

              6.        Identify each person who participated in the "meetings between

representatives of Eastern and Strategic Vision," as alleged in paragraph 8 of the

Complaint.

Response: Pursuant to Local Rule 33.3, Eastern objects to this interrogatory to the extent

it seeks information beyond the identification of witnesses with knowledge of information

relevant to the subject matter of this litigation. Subject to Eastern's objection, William

Gertz, French Wallop, J. Michael Waller, Yvette Wang, Lianchao Han, and Guo Wengui

participated in one or more meetings between representatives of Eastern and Strategic

Vision.

                7.       Identify each person with knowledge of Strategic Vision's

misrepresentations of its "capabilities, resources, expertise and prior experiences," as

alleged in paragraph 16.

Response:       Pursuant to Local Rule 33.3, Eastern objects to this interrogatory to the

extent it seeks information beyond the identification of witnesses with knowledge of

information relevant to the subject matter of this litigation. Eastern further objects to this



                                               3
 Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 5 of 12




interrogatory, because it is ambiguous and vague due the fact that it does not identify

which document's paragraph 16 is being referenced.

              8.       Identify each person with knowledge of Strategic Vision's failure

to deliver its initial set of weekly reports on time, as alleged in paragraph 18 of the

Complaint.

               Response:      Pursuant to Local Rule 33.3, Eastern objects to this

interrogatory to the extent it seeks information beyond the identification of witnesses with

knowledge of information relevant to the subject matter of this litigation. Subject to

Eastern's objection, French Wallop, J. Michael Waller, Yvette Wang, Lianchao Han, and

Guo Wengui have knowledge of Strategic Vision's failure to deliver its initial set of

weekly reports on time.

              9.       Identify each person with knowledge of the first delivery under the

Agreement, including all reports and raw research materials, as alleged in paragraph 20

of the Complaint.

Response: Pursuant to Local Rule 33.3, Eastern objects to this interrogatory to the extent

it seeks information beyond the identification of witnesses with knowledge of information

relevant to the subject matter of this litigation. Subject to Eastern's objection, French

Wallop, J. Michael Waller, Yvette Wang, Lianchao Han, and Guo Wengui have

knowledge of the first delivery of information Strategic Vision made on or about January

30, 2018.




                                              4
 Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 6 of 12




               10.     Identify each person with knowledge of the information

provided by Eastern to Strategic Vision under the Agreement, including the flash

drives delivered to Strategic Vision.

Response: Pursuant to Local Rule 33.3, Eastern objects to this interrogatory to the

extent it seeks information beyond the identification of witnesses with knowledge of

information relevant to the subject matter of this litigation. Subject to Eastern's

objection, French Wallop, J. Michael Waller, Yvette Wang, Lianchao Han, and Guo

Wengui have knowledge of the information provided by Eastern to Strategic Vision

under the Agreement, including the flash drives delivered to Strategic Vision.

              11.      Identify each person with knowledge of Strategic Vision's

failure to deliver reports and meet the schedule under the Agreement, as alleged in

paragraph 23 of the Complaint.

Response: Pursuant to Local Rule 33.3, Eastern objects to this interrogatory to the

extent it seeks information beyond the identification of witnesses with knowledge of

information relevant to the subject matter of this litigation. Subject to Eastern's

objection, French Wallop, J. Michael Waller, Yvette Wang, Lianchao Han, and Guo

Wengui have knowledge of Strategic Vision's failure to deliver reports and meet the

schedule under the Agreement.

              12.      Identify each person with knowledge of Eastern's demand for

return of the $1 million deposit, as alleged in paragraph 24 of the Complaint.

Response: Pursuant to Local Rule 33.3, Eastern objects to this interrogatory to the extent

it seeks information beyond the identification of witnesses with knowledge of information



                                            5
 Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 7 of 12




relevant to the subject matter of this litigation. Subject to Eastern's objection, French

Wallop, J. Michael Waller, Yvette Wang, Lianchao Han, Guo Wengui, Gare Smith, and

Anthony D. Mirenda, and Peter Sullivan, have knowledge of Eastern's demand for return

of the $1 million deposit.

              13.      Identify each person with knowledge of Eastern and/or ACA

Capital Group Limited's attempt to reverse the wires of the $1 million deposit, or

otherwise have the payment returned by non-voluntarily means.

Response: Pursuant to Local Rule 33.3, Eastern objects to this interrogatory to the

extent it seeks information beyond the identification of witnesses with knowledge of

information relevant to the subject matter of this litigation. Subject to Eastern's

objection, Yvette Wang and Guo Wengui have knowledge of attempts to reverse the

wires of the $1 million deposit.

              14.       Identify each person on the initial list of 15 subjects contained on

the flash drive delivered by Ms. Y to Strategic Vision, as alleged in paragraph 63 of the

Answer.

Response: Pursuant to Local Rule 33.3, Eastern objects to this interrogatory because it

seeks information beyond the identification of witnesses with knowledge of information

relevant to the subject matter of this litigation.

              15.       Identify each person with whom you have consulted as an

expert or whom you expect to call as an expert witness at the trial of this action. For

each such person, identify:




                                                6
 Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 8 of 12




                      a.                 the person's name, address, and telephone

number;

                      b.                 an explanation of the subject matter on which the

person is expected to testify;

                       c.                the substance of the facts and opinions, as well

as the basis for each opinion, to which each person is expected to testify;

                       d.                the educational background, training, and

experience that you contend qualifies each person as an expert; and

                       e.                each person's field(s) of expertise.

Response: Pursuant to Local Rule 33.3, Eastern objects to this interrogatory because it

seeks information beyond the identification of witnesses with knowledge of information

relevant to the subject matter of this litigation.        Eastern further objects to this

interrogatory because it is premature.

              16.          Provide an itemized statement of your alleged damages.

Response: Eastern's damages in this case are as follows:

$1,000,000 for the $1,000,000 paid to Strategic Vision as a deposit under the Agreement,

plus reasonable attorneys' fees which shall be determined at the time of trial, the costs

associated with this action, pre-judgement interest at the legal rate of interest.

              17.          Identify the name and address of each person that you know or

claim has knowledge of the allegations in the Complaint, including the damages alleged

in the Complaint.




                                               7
 Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 9 of 12




Response: Pursuant to Local Rule 33.3, Eastern objects to this interrogatory to the extent

it seeks information beyond the identification of witnesses with knowledge of

information relevant to the subject matter of this litigation. Subject to Eastern's

objection, French Wallop, J. Michael Waller, Yvette Wang, Lianchao Han, Guo

Wengui, Gare Smith, Peter Sullivan, and Anthony D. Mirenda have knowledge of the

allegations in the Complaint.

                 18.      Identify all documents, witnesses, evidence, materials and

testimony not previously identified in your answers to these interrogatories, and upon

which the allegations in the Complaint are based, or upon which you relied in preparing

the answers to these interrogatories, or will rely in proving your contentions or in

responding to any of Strategic Vision's counterclaims, allegations, denials and defenses

at the trial of this action.

Response: Eastern objects to this interrogatory because (1) it calls for the disclosure of

documents and information not permitted by Local Rule 33.3, (2) it is compound, vague

and unintelligibly muddled, (3) is an impractical and unduly burdensome means of

obtaining the information sought, and (4) calls for the disclosure of trial witnesses and

evidence prematurely under the Federal Rules of Civil Procedure. Subject to Eastern's

objections, William Gertz, French Wallop, J. Michael Waller, Yvette Wang, Lianchao

Han, Guo Wengui, Care Smith, Peter Sullivan and Anthony D. Mirenda have knowledge

of the subject matter of this action.




                                              8
Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 10 of 12




AS TO THE OBJECTIONS:

Dated:   New York, New York
         December 20, 2018
                                 ZEICHNER ELLMAN & KRAUSE LLP

                                 By:    Is/
                                 Zachary B. Grendi, Esq.
                                 Attorneys for Plaintiff
                                 1211 Avenue of the Americas
                                 New York, New York 10036
                                 (212) 223-0400
                                 zgrendi@zeklaw.com




                                9
 Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 11 of 12




                                      VERIFICATION

        I, Yvette Wang, state that I have read the foregoing responses; that the responses
were prepared with the assistance of counsel; that the responses are, subject to,inadvertent
and undiscovered errors, based on and therefore necessarily limited by the records and
information I have reviewed, or by my personal knowledge of certain facts were so stated,
and by information thus far discovered in preparing these responses.
        I reserve the right to make any changes in the responses if it appears at any time
that material omissions or errors have been made therein or that more accurate
infmmation is available.
        Subject to these limitations, I state, under the pains and penalties of perjury, that
the responses are true to the best of by knowledge, information and belief.

Date Executed:     12, 24( tots

Golden Spring (New York) Ltd.
As attorney in fact for
Eastern Profit Corporation Limite.

Signature:              a       4           1h
Name: Yvette Wang
Title: President


Sworn to before me this
a) day of December 2018


c.R IL.{LeAireQ
Notary Public
                                         KARIN NIRISTREILO
                                    NOTARY PUBLIC STATE OF NEW YORIC
                                       Registration No. calVA.637644
                                          Oalified inNY County
                                       Commhionexplrethwe08 ton
 Case 1:18-cv-02185-LJL Document 283-18 Filed 05/11/20 Page 12 of 12




                            CERTIFICATE OF SERVICE


        1, the undersigned, of the law offices of Zeichner Ellman & Krause LLP, attorneys
for Eastern Profit Corporation Limited, do hereby certify that that I have served all parties
of record with copies of the below listed documents by U.S. Mail on this December 31,
2018:

Documents:
         •     Eastern Profit Corporation Limited's Responses and Objections to
               Strategic Vision US, LLC's First Set of Interrogatories



                                                          /s/
                                                  Zachary Grendi
